PER CURIAM.
The appellant, Florida Board of Massage, appeals from the judgment of the circuit court granting writ of certiorari and quashing an order of the board. The appellee, Betty Louise Cheney, was a licensee of the board. An investigation of the premises upon which the licensee conducted her business resulted in charges and a hearing pursuant to Section 480.11, Fla.Stat., F.S.A. The board then entered its order revoking her license. Thereafter the licensee brought her petition for writ of certiorari to the circuit court.
This appeal from the judgment quashing the order of the board is brought to review the initial, judicial action which was the proceeding on the petition in the circuit court. See Wexler v. Ring, Fla.App.1961, 125 So.2d 883. We deem the question presented to be whether the finding of the circuit court that: “ * * * the evidence upon which the-board acted in revoking the certificate or- license of the petitioner as a masseuse is wholly insufficient upon which it could lawfully act”, is supported by the record of the proceedings before the board. We hold that the finding of the circuit judge is not supported because the record contains competent substantial evidence to support the action of the administrative body.
No useful purpose would be served by detailing the evidence. It is sufficient to say that the inspector found a nude woman and a partially dressed man occupying the same room of the licensee’s establishment.
The judgment of the circuit court quashing the order revoking appellee’s license is reversed and the cause remanded for the entry of an order dismissing the petition for certiorari.
Reversed.
CARROLL, J., dissents.